     Case 2:19-cv-02842-CJC-E Document 3 Filed 04/12/19 Page 1 of 3 Page ID #:54



 1     Michael A. Caddell (SBN 249469)
       mac@caddellchapman.com
 2     Cynthia B. Chapman (SBN 164471)
 3     cbc@caddellchapman.com
       Amy E. Tabor (SBN 297660)
 4     aet@caddellchapman.com
       John B. Scofield, Jr. (pro hac vice forthcoming)
 5     jbs@caddellchapman.com
 6     CADDELL & CHAPMAN
       628 East 9th Street
 7     Houston TX 77007-1722
       Tel.: (713) 751-0400
 8     Fax: (713) 751-0906
 9     Attorneys for Plaintiff
10                      IN THE UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
12
        CHRIS KOBIN, individually
13      and on behalf of others
        similarly situated,                             Case No. 2:19-2842
14
15                     Plaintiff,
                                                       PLAINTIFF’S NOTICE OF
               v.                                      INTERESTED PARTIES
16
17      BIG PICTURE LOANS, LLC,
        ASCENSION                                      Date:
18      TECHNOLOGIES, LLC F/K/A                        Time:
        BELLICOSE CAPITAL, LLC,                        Ctrm:
19      MATT MARTORELLO,                               Judge:
20
                       Defendants.
21
22
              Pursuant to L.R. 7.1-1, the undersigned counsel of record for Plaintiff Chris
23
       Kobin certifies that the following listed parties may have a pecuniary interest in the
24
       outcome of this case. These representations are made to enable the Court to evaluate
25
       possible disqualification or recusal.
26
27
28     CASE NO. 2:19-2842

                                     PLAINTIFF’S NOTICE OF INTERESTED PARTIES
     Case 2:19-cv-02842-CJC-E Document 3 Filed 04/12/19 Page 2 of 3 Page ID #:55



 1     1. Chris Kobin
 2        Burbank, CA 91505
          Mr. Kobin is the plaintiff in this matter.
 3
 4     2. Big Picture Loans, LLC
          Watersmeet, MI 49969
 5        Big Picture Loans, LLC is a defendant in this matter.
 6
       3. Ascension Technologies, LLC
 7        Atlanta, GA and Watersmeet, MI
 8        Ascension Technologies, LLC is affiliated with Big Picture Loans, LLC and is
          a defendant in this matter.
 9
10     4. Matthew B. Martorello
          Dallas, TX 75205 and Dorado, Puerto Rico 00646
11        Mr. “Matt” Martorello is a defendant in this matter.
12
       5. Michael A. Caddell
13        Caddell & Chapman
14        628 East 9th St.
          Houston, TX 77007
15        Mr. Caddell is an attorney for plaintiff Chris Kobin.
16
       6. Cynthia B. Chapman
17        Caddell & Chapman
18        628 East 9th St.
          Houston, TX 77007
19        Ms. Chapman is an attorney for plaintiff Chris Kobin.
20
       7. Amy E. Tabor
21        Caddell & Chapman
22        628 East 9th St.
          Houston, TX 77007
23        Ms. Tabor is an attorney for plaintiff Chris Kobin.
24
       8. John B. Scofield, Jr.
25        Caddell & Chapman
26        628 East 9th St.
          Houston, TX 77007
27        Mr. Scofield is an attorney for plaintiff Chris Kobin.
28
       CASE NO. 2:19-2842                         −1−

                                 PLAINTIFF’S NOTICE OF INTERESTED PARTIES
     Case 2:19-cv-02842-CJC-E Document 3 Filed 04/12/19 Page 3 of 3 Page ID #:56



 1         Dated: April 12, 2019              Respectfully submitted,
 2
                                              s/Michael A. Caddell
 3                                               Michael A. Caddell (SBN 249469)
                                                 mac@caddellchapman.com
 4                                               Cynthia B. Chapman (SBN 164471)
 5                                               cbc@caddellchapman.com
                                                 Amy E. Tabor (SBN 297660)
 6                                               aet@caddellchapman.com
                                                 John B. Scofield, Jr. (pro hac vice
 7                                               forthcoming)
                                                 CADDELL & CHAPMAN
 8                                               628 East 9th Street
 9                                               Houston TX 77007-1722
                                                 Tel.: (713) 751-0400
10                                               Fax: (713) 751-0906
11                                                 Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       CASE NO. 2:19-2842                       −2−

                               PLAINTIFF’S NOTICE OF INTERESTED PARTIES
